DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a sensor structure having the features of the claim including:
a second sensor of a capacitance type that detects temperature, the second sensor being attached to the base in an area that corresponds to the first sensor and that is subject to the pressing detected by the first sensor, wherein the second sensor has a structure that prevents the pressing detected by the first sensor from interfering with output of the second sensor, wherein the second sensor includes: a first electrode at a first side of the base; a second electrode at a second side of the base opposite the first side, the second electrode being larger than the first electrode and provided to cover the first electrode.	Regarding claim 8, none of the prior art teaches a sensor having the features of the claim including: 	a second sensor of a capacitance type that detects temperature, the second sensor being attached to the base in an area that corresponds to the first sensor and that is subject to the pressing detected by the first sensor, wherein the second sensor has a structure that prevents the pressing detected by the first sensor from interfering with output of the second sensor; a deformation layer provided on a first side of the base that deforms toward electrodes of the first sensor when pressed; and a rigid spacer provided on the first side of the base and above electrodes of the second sensor, wherein a surface of the deformation layer is coplanar with a surface of the rigid spacer.	Regarding claim 11, none of the prior art teaches a sensor having the features of the claim including:	a sensor structure including: first, second, and third reference electrode layers connected to a ground line; a base; a first sensor of a capacitance type that detects pressing, the first sensor being located on a first side of the base; and a second sensor of a capacitance type that detects temperature, the second sensor being located on a second side of the base opposite the first side, wherein the first sensor, the base, the first, second, and third reference electrode layers, and the second sensor are provided to overlap each other in a thickness direction of the sensor structure; wherein the base, the first sensor, and the second sensor are between the first reference electrode layer and the second reference electrode layer in the thickness direction, and wherein the third reference electrode layer is between the first sensor and the second sensor in the thickness direction to electrically isolate the first sensor from the second sensor.	The dependent claims 2, 5-7, 9-10 and 12 are allowable based on their dependency from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694